Bloodworth, J.
The special grounds of the motion for a new trial are void of merit. There is ample evidence to support the verdict. Where no error of law is committed and “there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732) ; Bradham v. State, 21 Ga. App. 519 (94 S. E. 618), and cases cited.

Judgment affirmed.


Broyles, P. J., and Stephens, J., concur.